10-3638-ag
         Dacaj v. Holder
                                                                                       BIA
                                                                                   Rohan, IJ
                                                                               A088 524 989
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 4th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                GUIDO CALABRESI,
 9                REENA RAGGI,
10                    Circuit Judges.
11       _______________________________________
12
13       SHKODRAN DACAJ,
14                Petitioner,
15
16                         v.                                   10-3638-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Fatos Koleci, Milford, Connecticut.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Blair T. O’Connor,
27                                     Assistant Director; Don G. Scroggin,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1          UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5          Shkodran Dacaj, a native of Serbia and a citizen of

 6   Kosovo, seeks review of an August 10, 2010 decision of the

 7   BIA affirming the April 23, 2008 decision of Immigration

 8   Judge (“IJ”) Patricia A. Rohan, denying his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).    In re Shkodran Dacaj,

11   No. A088 524 989 (B.I.A. Aug. 10, 2010), aff’g No. A088 524

12   989 (Immig. Ct. N.Y. City Apr. 23, 2008).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history, which we reference only as necessary to

15   explain our decision to deny the petition for review.

16          Under the circumstances of this case, we have reviewed

17   the IJ’s decision as modified by the BIA, i.e., minus the

18   arguments for denying relief that were not considered by the

19   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

20   520, 522 (2d Cir. 2005).    The applicable standards of review

21   are well established.    See 8 U.S.C. § 1252(b)(4)(B); Yanqin

22   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

23

                                    2
 1       For applications, such as this one, governed by the

 2   REAL ID Act, in order to demonstrate eligibility for asylum

 3   and withholding of removal, “the applicant must establish

 4   that race, religion, nationality, membership in a particular

 5   social group, or political opinion was or will be at least

 6   one central reason for persecuting the applicant.”   8 U.S.C.

 7   § 1158(b)(1)(B)(i); 8 U.S.C. § 1231(b)(3)(A); see Castro v.

 8   Holder, 597 F.3d 93, 104 (2d Cir. 2010); see also Matter of

 9   C-T-L-, 25 I. & N. Dec. 341, 344–46 (BIA 2010) (extending

10   “one central reason” standard to withholding of removal).

11   Here, substantial evidence supports the agency’s

12   determination that Dacaj’s testimony lacked sufficient

13   detail to show that his political opinion was “one central

14   reason” for the harm he suffered and feared in Kosovo.

15       An alien’s uncorroborated testimony may suffice to

16   carry his burden only where it is “consistent, detailed, and

17   credible.”   Chuilu Liu v. Holder, 575 F.3d 193, 196-97 (2d

18   Cir. 2009); see also 8 U.S.C. § 1158(b)(1)(B)(ii); 8 U.S.C.

19   § 1231(b)(3)(C).   In this case, the agency reasonably found

20   that Dacaj’s testimony alone, even if credible and

21   consistent, was not sufficiently detailed to support his

22   assertion that the harm he suffered and feared in Kosovo was


                                   3
 1   at the hands of political parties who targeted him on

 2   account of his membership in the Alliance for the Future of

 3   Kosovo (“AAK”), in light of substantial evidence of

 4   financial motives for the attacks.    See Chuilu, 575 F.3d at

 5   196.    Moreover, the agency was entitled to conclude that the

 6   statements by Dacaj’s family members and other evidence

 7   submitted by Dacaj were insufficient to corroborate his

 8   account.

 9          Further, even if Dacaj could show past persecution

10   creating a presumption of future persecution, the agency

11   properly found that this presumption was rebutted by

12   evidence of changed country conditions.     See Lecaj v.

13   Holder, 616 F.3d 111, 119 (2d Cir. 2010).    As the agency

14   found, Kosovo declared its independence in 2008 and Dacaj

15   has provided no evidence of recent inter-party strife or

16   violence against ethnic Albanians.    Nor do Dacaj’s

17   generalized assertions of recent “politically motivated

18   killings” or Kosovo’s continuing “political problems”

19   establish a fear of future persecution absent a presumption.

20          Accordingly, we find no error in the agency’s

21   determination that Dacaj failed to meet his burden of proof

22   as to his claims for asylum and withholding of removal.      See

23   8 U.S.C. § 1158(b)(1)(B)(ii); 8 U.S.C. § 1231(b)(3)(C); see

                                    4
 1   also Chuilu, 575 F.3d at 196-99.     Dacaj does not challenge

 2   the agency’s denial of CAT relief.    We lack jurisdiction to

 3   consider Dacaj’s argument that he is eligible for

 4   humanitarian relief because he failed to exhaust that claim

 5   before the BIA.   See 8 U.S.C. § 1252(d)(1); Karaj v.

 6   Gonzales, 462 F.3d 113, 119 (2d Cir. 2006).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   As we have completed our review, any stay of

 9   removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot.    Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17
18




                                    5